Title: From Benjamin Franklin to Philip Mazzei, 27 December 1775
From: Franklin, Benjamin
To: Mazzei, Philip


Dear Sir,
Philada. Dec. 27. 1775
It was with great Pleasure I learnt from Mr. Jefferson, that you were settled in America; and from the Letter you favour’d me with, that you like the Country, and have reason to expect Success in your laudable and meritorious Endeavours to introduce new Products. I heartily wish you all the Success you can desire, in that, and in every other Undertaking that may conduce to your comfortable Establishment in your present Situation.
I know not how it has happened that you did not receive an Answer to your Letter from the Secretaries of our Society. I suppose they must have written, and that it has miscarried. If you have not yet sent the Books which the Academy of Turin have done us the Honour to present us with, we must, I fear, wait for more quiet Times before we can have the Pleasure of receiving them, the Communication being now very difficult.
I can hardly suspect Mr. Walpole of the Practise against you which you mention, especially as he was then expecting to have Lands of his own in America, wherein the Productions you were about to introduce must have been beneficial. I rather suspect a Person whom you may remember was frequently with him, I mean Martinelli. I rejoice that you escap’d the Snares that were laid for you, and I think all America is oblig’d to the Great Duke for his Benevolence towards it, in the Protection he afforded you, and his Encouragement of your Undertaking.
We have experienc’d here that Silk may be produc’d to great Advantage. While in London I had some Trunks full sent me from hence three Years successively, and it sold by Auction for about 19s. 6d. the small Pound, which was not much below the Silk from Italy.
The Congress have not yet extended their Views much towards foreign Powers, and particularly not to those of Italy, who are so distant. They are nevertheless oblig’d by your kind Offers of your Service, which perhaps in a Year or two more may become very useful to them. I am myself much pleas’d that you have sent a Translation of our Declaration to the Grand Duke; because having a high Esteem for the Character of that Prince, and of the whole Imperial Family, from the Accounts given me of them by my Friend Dr. Ingenhauss and yourself, I should be happy to find that we stood well in the Opinion of that Court.
Mr. Fromond of Milan, with whom I had the Pleasure of being acquainted in London, spoke to me of a Plant much used in Italy, and which he thought would be useful to us in America. He promis’d at my Request to send me some of the Seeds, which he has accordingly done. I have unfortunately forgotten the Uses, and know nothing of the Culture. In both those Particulars I must beg Information and Advice from you. It is called Ravizzoni. I send Specimens of the Seed inclosed.
I received from the same M. Fromond Four Copies of a Translation of some of my Pieces into the fine Language of your Country. I beg your Acceptance of one of them, and of my best Wishes for your Health and Prosperity. With great Esteem and Regard, I have the Honour to be, Dear Sir, Your most obedient and most humble Servant
B Franklin
M. Mazzei.
 
Endorsed: D. Franklin dated Phil. 27: Dec: 1775 Rec’d 8. Feb. 1776 Answerd.
